Title: From John Adams to Tench Coxe, 25 April 1793
From: Adams, John
To: Coxe, Tench



Dear Sir
Quincy April 25, 1793

I have received your Favours of April the 5th and 16th upon Subjects of great moment.
The Instruction of Congress which you mention to their Minister at Versailles I dont remember to have Seen. Some Account of it and of the Comte de Virgennes’s answer to it, I once had: but as both the Instruction and the Answer are perfectly known to the Secretary of State and consequently will be known to the President I must be excused from relating from Memory Such a private Consultation at Such a distance of time. Indeed I think the Anecdote of no Consequence, except for the Purposes of mere Popularity. The great Questions of American Policy, respecting the Reception of Mr Genet and the fulfillment of the Treaty may be determined upon Principles more Solid and indisputable.
The Question you bring into view concerning the Reception of Mr Genet, can be decided only by the President. I have no Constitutional Voice in it. I therefore protest against taking any side in it or having my name or opinions quoted about it. Whatever I write must be in Confidence.
A Sovereign Nation, whether represented by an hereditary King or an Elective President, is not obliged to receive a public Minister from any, but another Sovereign Nation. The Question is whether the National Convention, when they appointed Mr Genet were entrusted by the Nation with its Sovereign Authority? Whether they were empowered to destroy the Monarchy and put to Death the Monarch? There is now at least a Pretender to the Throne in the Person of Louis the 17th. under the Regency of Monsieur. Is it certain that the Nation are on the side of the assembly, or of Louis the 17th under the regency of Monsieur? If this is certain in the Mind of the President, he will decide accordingly.
The American Ministers Franklin, Deane and Lee, waited from December 1776 to February 1778 unreceived, unacknowledged, in Obscurity, at Paris. The American Minister at the Hague, waited from the 19th of April 1781 to the 19th of April 1782 before he was acknowledged. Where then is the Necessity of haste? To decide this question a Man should read over our Treaties with Holland, Prussia, and England as well as that with France, and consider that all these are belligerent Powers and that We have obligations to fullfill towards them all. He should also have before him all the Dispatches from Mr Morris, Mr Pinkney Mr Short Mr Charmichael and Mr Humphries. None of these have I seen. The Reception or Delay of receiving Mr Genet, will lead to Political Consequences, of immense magnitude which no Man can pretend to foresee. Are We to go to War with Germany Prussia, Holland England, Spain, Portugal and Italy added to Louis the 17th and his Regent Monsieur, because Monsieur Egalite, or the Mountain, or Mr Paine or Mr Condorcet would have us? Where is our Trade to go? all to France? and all to be taken?
A Neutrality, absolute total Neutrality is our only hope. As to the Warranty of the West Indies, and the Articles excluding the Enemies of France from our Ports, reading is not necessary to instruct us what to do. If you wish to read you may look into Vattell and the Abby de Mablys Principles of Negotiation: but it cannot be necessary to be very learned.
Treaties always Suppose, that the State of Things in both Nations will remain nearly the same, and the Interests of both Parties not essentially changed: not that one Party will turn the World upside down. any total Change of Interests made by the Act of God, or by the Act of one of the Parties will discharge the other from all moral obligation to fullfill the Treaty. Was it Suspected by Martal, when our Treaty was made with France that she could ever treat her Islands as she has done and declare War as one against all the Maritime Powers, and thereby render it impossible for us to fullfill the Warranty, or for her to preserve the Islands.
It is to me a mere Question of Fear: are We afraid to offend the Mountain? I own I am: but at the same time I confess I am afraid to offend Louis 17th and his Friends & allies. These Ideas are committed to your inviolable Secrecy. I expect they will not be regarded, and that our imprudent Country must be Saved by Interpretations of Providence, against the Effects of her own Enthusiasm.
I am, Sir with much Esteem
John Adams